This is a proceeding in certiorari instituted in the district court of appeal of the first appellate district, division two. The writ was there issued, and after hearing judgment was given vacating an order of the superior court which affirmed a judgment of the police court. On application of the respondents the judgment of the district court of appeal was vacated by this court and a hearing ordered herein.
Petitioner was duly charged, by complaint filed in the police court of the city and county of San Francisco, with having committed a public offense triable in said court. He was tried therein and found guilty, and judgment of imprisonment was pronounced upon such conviction. It is not claimed that the imprisonment adjudged was in excess of *Page 67 
that authorized upon conviction of the offense with which he was charged. He then duly appealed from the judgment of the police court to the superior court of said city and county, which was authorized by our law to entertain and determine such an appeal upon a statement of the case settled by the police judge. (Pen. Code, secs. 1466-1470.) The superior court, after a hearing, made its order affirming the judgment of the police court. Petitioner then initiated this proceeding incertiorari.
[1] It is thoroughly settled that the judgment of a police court or justice's court will not be reviewed oncertiorari, after appeal taken therefrom and determination of such appeal in the superior court. (Olcese v. Justice's Court,156 Cal. 82, [103 P. 317]; Albers v. Superior Court, 30 Cal.App. 772,775, [159 P. 453].) [2] It is also clear, as expressly held in Sherer v. Superior Court, 94 Cal. 354, [29 P. 716], that whatever irregularities or errors were committed in the police or justice's court cannot be examined in reviewing the proceeding of the superior court, and that the writ, in so far as it runs against the superior court, "is directed to a review of the action of the superior court, andits functions are limited to such acts of that court as were inexcess of its jurisdiction." (Italics are ours.) Jurisdiction of the superior court to entertain and determine the appeal is not questioned. That jurisdiction was invoked by petitioner himself, who, within the time and in the manner required by law, took his appeal to such court from the judgment of the police court, and the statute gives to the court jurisdiction to entertain such an appeal when duly taken. The appeal was heard upon a statement of the case as required by law. [3] The statute gives to such court the power, upon such appeal, to reverse the judgment of the police court and to grant a new trial, or to affirm the judgment of the police court. It must determine the appeal, reversing or affirming the judgment of the police court as it deems one or the other course proper in view of the matters shown by the statement of the case. Whichever it does it is acting in the exercise of its lawful jurisdiction, and not in excess of such jurisdiction. It has the same power to affirm in any case that it has to reverse, and the mere fact that its conclusion is wrong does not make its action an excess of its jurisdiction. In such case we have simply *Page 68 
error in the exercise of jurisdiction. All that petitioner's contention amounts to in this regard is that the superior court should have reversed the judgment of the police court, and that it erred in affirming it. The substantial contention is that the statement of the case showed that the evidence on the trial in the police court was not sufficient to establish the guilt of the petitioner of the offense charged. If that be true, the superior court erred in affirming the judgment, but mere errors in the exercise of jurisdiction are not reviewable oncertiorari. It seems superfluous to cite authorities in support of these well-settled propositions, but if authority be desired, it is to be found in the opinion of this court in theMatter of Hughes, 159 Cal. 360, [113 P. 684]. No ground appears, therefore, upon which the order of the superior court affirming the judgment of the police court may be here assailed.
[4] It may properly be noted that there is in fact no force in the claim of petitioner that the judgment of the police court was in excess of its jurisdiction. That claim is based on the same contention, insufficiency of evidence to establish guilt of the offense charged. Assuming this contention to be well based, there was no lack of jurisdiction to convict the defendant. What we have said with regard to the superior court on this point is equally applicable here. Where a court is invested with jurisdiction to determine the question of the guilt or innocence of one charged with a public offense, as was the police court in this case, by the filing of the complaint and by acquiring jurisdiction over the person of the defendant, its determination on the question of guilt or innocence, whether based on sufficient evidence or not, is a determination arrived at in the exercise of its jurisdiction, and however erroneous it may be, it is not void for want of power in the court to render the decision. Invested with the jurisdiction to determine the matter, the court has the power to determine it wrongly upon the evidence as well as correctly, and, under our law, the defendant's only remedy in the event of an incorrect decision is by appeal. On certiorari, as approvingly quoted inMatter of Hughes, supra, "upon every question except the mere question of power, the action of the inferior tribunal is final and conclusive." In such a case a claim of insufficiency of evidence to show guilt of the offense charged does *Page 69 
not go to the jurisdiction. It has been said that "an exception to the rule that the sufficiency of the evidence will not be reviewed is made when the question is whether jurisdictional facts were or were not proved" (Stumpf v. Board of Supervisors,131 Cal. 364, 367, [82 Am. St. Rep. 350, 63 P. 663]), that is, whether facts upon which the jurisdiction of a board orinferior tribunal depends were or were not proved. We have in our reports many decisions wherein this exception has been applied, the case in which this declaration was made being one, and the case of Thrasher v. Board of Medical Examiners,44 Cal.App. 26, [185 P. 1006], relied on by petitioner, being another. [5] But the exception has no application whatever to a tribunal invested with jurisdiction to try and determine a fact in issue, with reference to proof of that fact. In such a case that fact is not what is known as a "jurisdictional fact." It is the fact to be determined by the court having jurisdictionto determine it, and the determination of such court thereon is not void, however defective the evidence upon which it is based. (See 15 Corpus Juris, p. 729, secs. 25 and 26.)
As to the police court, the writ is discharged. As to the superior court, the order of said court is affirmed.
Lawlor, J., Sloane, J., Wilbur, J., Olney, J., Shaw, J., and Lennon, J., concurred.
Rehearing denied.
  All the Justices concurred. *Page 70